DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Accessory and Interface in line 1 and 5, respectively, of claim 1
For the means-plus-function of accessory and interface, the originally filed specification dated 05/06/2020 discloses a navigation adaptor 300 of fig. 1 and paragraph 43, and a threaded rod, pin actuator and washer coming together to form an interface in paragraph 43.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “an accessory for use with a head fixation device during a medical procedure”. However, the remainder of the claim directs to the accessory, hence it is unclear if the head fixation device is positively claimed. In other words, the metes and bounds of the claim are not clear since it is not clear how and to what extent the head fixation device forms are part of the claimed accessory. For purposes of the examination, the limitation is being interpreted to mean that accessory is a distinct structural feature that does not require any features of the head fixation device. 
Claims 8 and 9 recite “a first starburst interface” and “a second starburst interface”. However, claim 1 from which claims 8 and 9 depend recites “an interface for a navigation feature”. Hence it is unclear if the first starburst interface and the second starburst interface are the same or different from the interface in claim 1. For purposes of the examination, the first and the second starburst interfaces are being interpreted to mean surfaces of a starburst connector. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson, et al., US 20030114752.

Regarding claim 1, Henderson teaches an accessory (mini-reference frame 152 of fig. 1 and paragraph 27) for use with a head fixation device (guide unit 110 of fig. 1) during a medical procedure (paragraph 27), the accessory comprising at least one axis of rotation for rotational adjustment (as shown in annotated reproduced fig. 4A below, an axis of rotation, depicted by the arrow, for rotational adjustment of the frame 152, extends through a center of the starburst connector 460), wherein the accessory is selectively and adjustably connectable to a portion of the head fixation device that is substantially proximal to a stabilizing feature (base plate 140) of the head fixation device (paragraph 47), wherein the accessory further comprises an interface (starburst connector 460) for a navigation feature for use during the medical procedure (paragraph 47 states that the “Starburst connector 460 has an opening to fixedly receive an extension arm 462 that supports mini-reference position frame 170”).
[AltContent: arrow]
    PNG
    media_image1.png
    632
    491
    media_image1.png
    Greyscale


Regarding claim 2, Henderson further teaches wherein the accessory comprises a navigation adapter (The mini-reference position frame 152 is for attached to the instrument guide 110 as a position tracker. See paragraph 47).

Regarding claim 3, Henderson further teaches wherein the navigation feature comprises a navigation tracking device (The mini-reference position frame 152 is for attached to the instrument guide 110 as a position tracker. See paragraph 47).

Regarding claim 4, Henderson further teaches wherein the navigation feature is configured to provide spatial data by serving as a reference point (paragraph 47 states that “The mini-reference position frame 152, which is mounted in a stationary position relative to the patient's head throughout the surgical procedure, provides a reference point for base plate 140”).

Regarding claim 5, Henderson further teaches wherein the navigation feature is selectively and adjustably connectable to the accessory (Paragraph 47 states that “The mini-reference position frame 152 may be connected to base plate 140 through starburst connector 460. Starburst connector 460 may be removably or fixedly attached to the base plate 140”).

Regarding claim 6, Henderson further teaches wherein the accessory extends outward from the head fixation device such that the accessory is generally not coplanar with the stabilizing feature (see fig.1).

Regarding claims 8 and 9, Henderson further teaches wherein the accessory comprises a first starburst interface and a second starburst interface configured to engage the first starburst interface (Paragraph 47 discloses a starburst connector 460 which is removably or fixedly connected to the base plate 140. Since the starburst connector naturally requires a first starburst interface as shown on the starburst connector 460 and plate and a second starburst interface on the base plate 140).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Foley, et al., US 6226548.

Regarding claim 7, Henderson teaches all the limitations of claim 1.
Henderson fails to teach wherein the accessory is adjustable about two axes of rotation and further is adjustable along a longitudinal axis.
However, Foley teaches a registration device 20 of fig. 3 including a post 150 and fiducials 17, wherein the accessory, that is the registration device 20, is adjustable about two axes of rotation and further is adjustable along a longitudinal axis. Col. 7, lines 52-58 that “the fiducials 17 or 29 can be mounted in a manner such that they can be adjusted, for example by mounting them on a rotatable or collapsible arm 66 (as depicted in FIG. 3) that pivots and folds together, to get the maximum distance between fiducials while not dramatically increasing the field of view required at the time of scanning”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Henderson’s frame 150 to be adjustable about two axes of rotation and further adjustable along a longitudinal axis, as taught by Foley, to get the maximum distance between fiducials while not dramatically increasing the field of view required at the time of scanning. Additionally, because the region of interest naturally moves relative to each other, providing such an adjustable frame to Foley would assure the correct location of elements relative to the instruments and implants being applied or inserted percutaneously (col. 2, lines 38-44). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         
/Ashley K Buran/               Supervisory Patent Examiner, Art Unit 3793